Case 1:19-cr-00035-TSK-MJA Document 24 Filed 11/14/19 Page 1 of 1 PageID #: 75



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

            Plaintiff,

v.                                       Crim. Action No. 1:19CR35

QUIONTE CRAWFORD,
a.k.a. Kayla Stevens,

            Defendant.


                     ORDER RESCHEDULING SENTENCING


      The sentencing hearing in this matter is RESCHEDULED for

November 22, 2019, at 10:00 A.M. at the Clarksburg, West

Virginia, point of holding court.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record, the Office of Probation, and all appropriate

agencies.

      DATED: November 14, 2019



                                         /s/ Thomas S. Kleeh
                                         THOMAS S. KLEEH
                                         UNITED STATES DISTRICT JUDGE
